UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 1, 2011 Vanguard Natural Resources, LLC (Exact name of registrant as specified in its charter) DELAWARE 001-33756 61-1521161 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas 77057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (832) 327-2255 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A of Vanguard Natural Resources, LLC is being amended to include a modified consent of Ernst & Young LLP to clarify that Ernst & Young LLP consents to the inclusion of its reports dated February 28, 2011 with respect to the consolidated financial statements of Encore Energy Partners LP, included in the Form 8-K/A of Vanguard Natural Resources, LLC filed on January 9, 2012 into the registration statements set forth in the modified consent set forth in Exhibit 23.1 hereto. No changes or additions are being made hereby to the Form 8-K/A filed on January 9, 2012. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBITNUMBER DESCRIPTION Exhibit 23.1 Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm for Encore Energy Partners LP. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VANGUARD NATURAL RESOURCES, LLC By:/s/ Scott W. Smith Name:Scott W. Smith Title:President, Chief Executive Officer and Director March 26, 2012 EXHIBIT INDEX EXHIBITNUMBER DESCRIPTION Exhibit 23.1 Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm for Encore Energy Partners LP.
